Appeal by the People from an order of the Supreme Court, Kings County (Miller, J.), dated August 29, 1986, which granted the defendant’s motion to dismiss the indictment pursuant to CPL 30.20 on the ground of the denial of his constitutional right to a speedy trial.
Ordered that the order is reversed, on the law and the facts, the defendant’s motion is denied, and the indictment is reinstated (see, CPL 460.10 [1] [c]).
A motion to dismiss an indictment must be made in writing and upon reasonable notice to the People (see, CPL 210.45; People v Lawrence, 64 NY2d 200). An oral application, as here, is not sufficient.
In any case, upon a review of the record, we further find that, under the circumstances herein, the defendant was not denied his right to a speedy trial (see, People v Taranovich, 37 NY2d 442; People v O'Shaughnessy, 118 AD2d 876, lv denied 68 NY2d 759). The delay was occasioned almost solely as the *861result of adjournments by the defendant for motions and for investigation purposes, and for numerous substitutions and reassignments of counsel. There was no evidence of any prejudice to the defendant’s ability to defend this case. The slight delay due to the unavailability of the People’s only eyewitness would not have, of itself, deprived the defendant of a speedy trial.
We find no merit to the other contentions raised by the defendant. Mollen, P. J., Kunzeman, Rubin and Balletta, JJ., concur.